PER CURIAM.
Affirmed. See Fla. R. Juv. P. 8.090(f)(2) (stating an order extending speedy trial period for exceptional circumstances “shall recite the reasons for the extension and the length of the extension.”); C.S. v. State, 390 So.2d 457 (Fla. 3d DCA 1980) (noting the distinction between a continuance and an extension of the speedy trial period, and holding that the granting of a continuance does not serve to extend the speedy trial period without a finding by the trial court that the interests of justice will be served by such extension and a recitation of the reasons for such extension).